Per Curiam :
In Allis v. Leonard (46 N. Y., 688, reported in full, 22 Alb. Law Jour., 28), it was held, that in an action on a note alleged to have been transferred to the plaintiff, an answer admitting the making *156and delivery of the note$ and denying every allegation except those expressly admitted, was a good denial of the transfer and authorized the defendant to prove that the note belonged to the payee.
This form of answer, viz.: a denial of everything not admitted, is thus approved of by the Court of Appeals. Here the third clause of the answer is a denial of every allegation set forth in the complaint, except as herein admitted, qualified or explained. We think that the decision of the Court of Appeals clearly authorized the form of denial which is used in this third clause, and that that decision overruled some earlier cases cited by the plaintiff.
For these reasons we think the answer was not frivolous, and that the judgment and order should be reversed, with costs.
Present — Learned, P. J., Bockes and Boardman, JJ.
Judgment and order reversed, with costs.